PER CURIAM.
The defendant appeals “from an order entered in the office of the clerk of the City Court of the city of New York, on the 6th day of July, 1905, and from each and every part of said order.’’ No such order appears in the record. Assuming, however, that the order of June, 1905, placing “the above-entitled action” on the short-cause calendar of that court is the order appealed from, that order may stand, for sufficient appears in the moving papers to warrant an inference of virtual severance, though the record is silent as to the entry of an order therefor pursuant to the provisions of section 456 of the Code of Civil Procedure, and as to any objection thereto. Order affirmed, with $10 costs and disbursements.